 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   ROCKY DEVON FROEMEL,                              Case No. 1:18-cv-01396-BAM (PC)
12                      Plaintiff,                     ORDER REGARDING PLAINTIFF’S
                                                       NOTICE OF VOLUNTARY DISMISSAL
13          v.                                         (ECF No. 7)
14   CALIFORNIA DEPARTMENT OF                          ORDER TERMINATING PLAINTIFF’S
     CORRECTIONS, et al.,                              MOTION TO PROCEED IN FORMA
15                                                     PAUPERIS
                        Defendants.                    (ECF No. 6)
16

17          Plaintiff Rocky Devon Froemel (“Plaintiff”) is a state prisoner proceeding pro se in this

18   civil rights action under 42 U.S.C. § 1983. This action was opened on October 11, 2018, after it

19   was severed from Case No. 1:18-cv-01369-JLT (PC). (ECF No. 3.) Plaintiff was then ordered to

20   submit an application to proceed in forma pauperis or pay the filing fee within forty-five days.

21   (ECF No. 4.)

22          On November 15, 2018, Plaintiff filed a consent to jurisdiction of magistrate judge

23   jurisdiction, a motion to proceed in forma pauperis, and a notice of voluntary dismissal pursuant

24   to Federal Rule of Civil Procedure 41(a)(1). (ECF Nos. 5, 6, 7.)

25          “[U]nder Rule 41(a)(1)(i), a plaintiff has an absolute right to voluntarily dismiss his action

26   prior to service by the defendant of an answer or a motion for summary judgment.” Commercial

27   Space Mgmt. Co., Inc. v. Boeing Co., Inc., 193 F.3d 1074, 1077 (9th Cir. 1999) (quotation and

28   citation omitted). “[A] dismissal under Rule 41(a)(1) is effective on filing, no court order is
                                                      1
 1   required, the parties are left as though no action had been brought, the defendant can’t complain,

 2   and the district court lacks jurisdiction to do anything about it.” Id. at 1078. No defendant has

 3   been served in this action and no defendant has filed an answer or motion for summary

 4   judgment.

 5          Accordingly, this action is terminated by operation of law without further order from the

 6   Court. Fed. R. Civ. P. 41(a)(1)(A)(i). The Clerk of the Court is directed to terminate all pending

 7   motions and deadlines, including Plaintiff’s motion to proceed in forma pauperis, (ECF No. 6),

 8   and close this case.

 9
     IT IS SO ORDERED.
10

11      Dated:     November 19, 2018                          /s/ Barbara   A. McAuliffe            _
                                                          UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
